DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/31/2022 was considered by the examiner.

Response to Amendment
This office action is responsive to the amendment filed on 06/30/2018. As directed by the amendment: Claims1 has been amended, claims 4-6, 45-47, and 53-54 have been cancelled, and no new claims have been added. Thus, claims 1-3, 7-44, 48-52, and 55 are presently pending in the application, claims 27-44 and 48-52 being withdrawn from consideration.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues (page 16) that Bellotti does not disclose the connector holder disposed between said first and second ports. Applicant further argues that the third holder 54 (connector holder) in Bellotti moves between the first holder 48 (first port) and the second holder 50 (second port) and that claim 1 does not refer to a movement in this regard but to a structural feature as seen from Figs. 4 and 5 of Bellotti. Examiner disagrees, claim 1 does not disclose that the connector holder is not movable/fixed between the first and second ports. Therefore, the third holder 54 (connector holder) is disposed between the first holder 48 (first port) and the second holder 50 (second port), since at least portion of the third holder 54 is located between the first (48) and second (50) holders in both positions as seen in Figs.4-5.
Applicant argues (page 17) that Bellotti does not disclose the body is arranged in a housing of the apparatus. Applicant further argues that the apparatus (base 14 and legs 25) in Bellotti does not define a “housing” in which the body (housing 12) could be arranged and that the body (housing 12) is not arranged in any housing but simply rests on the base 14 and legs 25 as seen from Fig.2 in Bellotti. Examiner agrees, examiner now uses the cover (28) to disclose the housing of the apparatus. The cover (28) encloses the body (12) as seen in Figs.4-5 (discussed below).
Applicant argues (page 17) that Bellotti fails to disclose an end cap configured to be fastened to the tubular fitting to reseal the tubular fitting after disconnecting the tubular fitting from the connector. Applicant further argues that the connection between connector (containers 38 and 40) and the tubular fitting (tubing 44) is made by puncturing a diaphragm 46 of the connector (containers 38 and 40) with pointed end 43 connected to tubular fitting (tubing 44) and that there is no end cap provided in Bellotti to reseal pointed end 43 or tubular fitting (tubing 44) afterwards. Examiner disagrees, examiner uses Anderson to teach the end cap (cap assembly 80) disclosed in claim 1 instead of Bellotti (page 4 in the final office action filed on 02/01/2022).
Applicant argues (pages 18-19) Bellotti fails to teach the features e) to g) of claim 1. Applicant further argues that Bellotti teaches to make connections between pointed end 43 of tubing 44 (tubular fitting) and containers 38/40 (connector) by puncturing a diaphragm 46 of the container 38/40 and that the technical teaching of Bellotti does not teach/require an end cap for resealing the pointed end 43 of the tubing 44. Applicant argues that Bellotti discloses “Once these connections have been made, fresh peritoneal dialysis solution can be introduced into the peritoneal cavity for a desired dwell period and then drained, when spent, from the peritoneal cavity back into the original solution container 38 or 40. This exchange sequence is followed four times a day." (column 3, lines 53-58) and that no re-sealing procedure of pointed end 43 is performed in between. The person skilled in the art would not be motivated to introduce the end cap 80 of Anderson in Bellotti, since the end cap for resealing pointed end 43 is not needed in Bellotti. Applicant further argues that there is no sensible way to arrange the end cap 80 of Anderson in one of the ports (48 and 50) of Bellotti, since the ports 48 and 50 are needed to hold the access ports 34 and 36 for the solution containers 38 and 40 (Fig 7 of Bellotti). In case the person skilled in the art would place the end cap 80 of Anderson in one of the holders (48 and 50) of Bellotti, it would get punctured and rendered useless for resealing of the tubing 44, since it would always be arranged in the movement path of the pointed end 43 of the tubing 44. Also, neither Bellotti nor Anderson provide any incentive or motivation to let a handle of the peel-off seal protrude out of a housing in which the body (housing 12 of Bellotti) is arranged. Examiner agrees that Bellotti does not disclose the features of e) to g); however, examiner uses Anderson to disclose the claimed features. Examiner further disagrees, adding the end cap 80 of Anderson for resealing the pointed end 43 in Bellotti would motivate Bellotti even if Bellotti does not need resealing. Having a resealable end cap would prevent and block pathogens and contaminants within the tubing when being sealed (column 5, lines 54-57). The cap 80 of Anderson would be arranged in one of the ports (48 and 50) when the user disconnects/removes the spent bag (either 38 or 40) (column 6, lines 1-4), and the pointed end 43 would not puncture the cap unless the user moves the third holder 54. Anderson teaches that the lid stock material 68 (handle) to seal cap 80 and attached to flange 70 (column 5, lines 34-37), and the lid stock material (handle) with the cap 80 can be modified to be attached to the holder (50 or 48).

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 13-14, 17, 26, and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Bellotti  (4655753); in view of Anderson (US 8167847).
Regarding Claim 1, Bellotti discloses a removable unit (housing (12), shuttle (56), and third holder (54); Fig.2) for an apparatus (cover (28), base (14), and legs (25); Fig.2) for connecting and disconnecting a tubular fitting (tubing (44); Fig.7) to a connector (containers (38 and 40), comprising: - a body (housing (12) and bodies of shuttle (56) and third holder (54); Fig.1) having: a first port (first holder (48); Fig.2) and a second port (second holder (50)), and a connector holder (third holder (54)) being disposed between said first and said second ports (the third holder (54) moves between the first (48) and second (50) holders as seen in Figs.4 and 5) and configured for accommodating insertion of the connector (Fig.7); wherein - said body (12) is configured to be connected to said apparatus (14 and 25) in a releasable fashion (the housing (12) is capable of being released from the apparatus (14 and 25)) such that the body (12) is arranged in a housing (cover (28)) of the apparatus (the housing (12) is enclosed by cover (28) as seen in Figs.4-5) (The cover 28 is now closed, enclosing the connectors 34, 36, and 42 within the confines of the housing 12; column 6, lines 23-24 and wherein the second port (50) forms a receptacle (the second port is a holder).
Bellotti does not appear to disclose an end cap arranged in the receptacle and the first port wherein the cap is configured to be fastened to the tubular fitting to reseal the tubular fitting after disconnecting the tubular fitting from the connector and the receptacle being closed by a peel-off seal attached to a circumferential face side of the second port to enclose the end cap in the receptacle on all sides. Bellotti does not also disclose a flexible strip (23b) is connected to the peel-off seal (23a), which strip (23b) comprises a free end section (23c) that forms a handle by means of which the peel-off seal (23a) can be peeled off the second port (20) wherein said handle (23c) is configured to be arranged such that it protrudes out of the housing (40) and allows manually peeling off the peel-off seal from outside the housing (40) by pulling on the handle (23c).
Anderson teaches it was known in the art to have a cap assembly (80; Fig.5) arranged in a chamber (64) (Fig.6) wherein the cap (80) is fully capable of being fastened to the tubbing (44) (since the cap has external ribs (120) that grip the receptacles (first (48) and second (50) holders) to be fastened to the tubbing) to reseal the tubing being disconnected from the containers (38 and 40) in Bellotti. The cap (80) has foil material/lid material (68) for closing all sides of the cap and the receptacle (when the cap is inserted into the receptacle when the tubbing is disconnected) (FIGS. 7 and 8 show the cap assembly 80 sealed with a foil material or lid stock material 68 which can be attached to the flange 70 by any suitable method such as by adhesives or by conductive or inductive heat sealing techniques; column 5, lines 34-37) (FIGS. 3 and 4 show one possible method for utilizing the cap assembly 80 by docking with the valve 39. FIG. 3 shows the lid stock 68 pealed away from the flange 70 and FIG. 4 shows docking the antiseptic cap to the valve 39; column 5, lines 42-45). Anderson teaches a flexible strip (see below) (the strip is flexible since the lid material is made of foil) and a handle free end section (see below) located on the foil material/lid material (68) (column 5, lines 42-45) wherein the handle (see below) allows manually peeling off the peel-off seal by pulling on the handle (FIGS. 3 and 4 show one possible method for utilizing the cap assembly 80 by docking with the valve 39. FIG. 3 shows the lid stock 68 pealed away from the flange 70 and FIG. 4 shows docking the antiseptic cap to the valve 39; column 5, lines 42-45). The handle (lid stock) and the cap (80) are fully capable of protruding outside the over by being modified to be attached to the holder (50 or 48) when the user disconnects/removes the spent bag (either 38 or 40) (column 6, lines 1-4) (the cover (28) is closed when the containers (38 and 40) are connected as seen in Figs.8-9), so the cap (80) and handle protrude outside the cover (28) when the cover is closed).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bellotti to incorporate the teaching of Anderson to have an end cap that seals the tubular fitting after being disconnected from the connector and a peel-off seal attached to the circumferential face side of the end cap in the receptacle on all sides in order to prevent and block contamination in the tubing when exposed to the antiseptic material inside the cap (column 5, lines 54-57) and a flexible strip with a free end section/handle on the peel-off seal wherein the handle can protrude out of the housing to allow manual peeling off the peel-off seal from outside the housing in order to have a better grip and facilitate peeling off the seal to prevent contamination.

    PNG
    media_image1.png
    213
    237
    media_image1.png
    Greyscale
	





Regarding Claim 2, Bellotti as modified discloses the removable unit according to claim 1, and further discloses characterized in that said body comprises a latching means (rack (58); Fig.3) for connecting the body in a 15releasable fashion to said apparatus (the body is capable of being released from the apparatus (14 and 25), since the body is attached to the gears (60) of the apparatus (14 and 25) using rack (58)).
Regarding Claim 3, Bellotti as modified discloses the removable unit according to claim 1, and further discloses characterized in that the removable unit (16, 18, 20, 22, 54, and 56) is configured to be sterilized for allowing multiple uses, or wherein the removable unit is a disposable unit that is designed for one of: - a single use comprising unfastening an end cap from the 20tubular fitting, connecting the connector inserted into the connector holder to the tubular fitting, disconnecting the connector from the tubular fitting, and fastening an end cap received in the second port to the tubular fitting, - a finite number of uses (If desired, a source of ultraviolet radiation (not shown) may be placed within the interior cavity 24 of the device 10 to provide a sterilizing function; column 7, lines 34-36).
Regarding Claim 7, Bellotti as modified discloses all of the limitations claim 1above.
Bellotti does not appear to disclose a flexible member that carries an anti-bacterial agent located in the receptacle of the end cap.
Anderson teaches it was known in the art to have a sponge (86; Fig.5) that carries an antiseptic material located in the chamber (84) and fully capable of being located in the receptacle in Bellotti (the cap assembly 80 has a cap 82 defining a chamber 84 containing an absorbent material 86 such as a sponge. The sponge 86, in a preferred form of the invention, is wetted or soaked with an agent such as an antiseptic, anticoagulant or antimicrobial and can be selected from the locking and flushing solutions set forth below; column 5, lines 26-31).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bellotti to incorporate the teaching of Anderson to provide a flexible means with an anti-bacterial agent inside the receptacle of an end cap in order to prevent and block contamination in the tubing when exposed to the antiseptic material inside the cap (column 5, lines 54-57).
Regarding Claim 8, Bellotti as modified discloses the removable unit according to claim 4, and Anderson further teaches characterized in that said end cap comprises a disinfectant (the cap assembly 80 has a cap 82 defining a chamber 84 containing an absorbent material 86 such as a sponge. The sponge 86, in a preferred form of the invention, is wetted or soaked with an agent such as an antiseptic, anticoagulant or antimicrobial and can be selected from the locking and flushing solutions set forth below; column 5, lines 26-31).
Regarding Claim 9, Bellotti as modified discloses 15the removable unit according to claim 1, and  further discloses characterized in that 20the body (12, 56, and 54 ) is configured to be connected to a movable carrier (60) of said apparatus (14 and 25) in a releasable fashion, wherein said carrier is movable with respect to the bottom of the housing of the apparatus so that the removable unit can be moved together with said carrier inside said housing (the housing (12) is released from the apparatus (14 and 25) and moved within the apparatus (14 and 25) via gears (60) and rack (58) when handle (64) is rotated).
Regarding Claim 10, Bellotti as modified discloses the removable unit according to claim 1, and further discloses characterized in that the body (body of the third holder (54)) comprises a top side (the top side of the third holder is the bottom side; opposite to top side of the applicants).
Regarding Claim 13, Bellotti as modified discloses the removable unit according to claim 9, and further discloses characterized in that for establishing said releasable connection between the body (body of the shuttle (56)) and the carrier (60) , the body comprises two opposing internal surfaces wherein said internal surfaces face each other (two opposing surfaces where the mating racks (58) are located; Fig.3), and wherein a latching member (matting racks (58)) is provided on each internal surface for engaging with a complementary 10latching member (58) of the carrier (the mating racks (58) on the shuttle (56) mate with the gears (60) on the base (14)).

    PNG
    media_image2.png
    308
    320
    media_image2.png
    Greyscale
Regarding Claim 14, Bellotti as modified discloses the removable unit according to claim 1, and further discloses characterized in that the body (body of the third holder (54)) comprises a front side wall (Detail A; see below) and an opposing back side wall (Detail B; see below).





Regarding Claim 17, Bellotti as modified discloses 5the removable unit according to claim 14, and further discloses characterized in that the removable unit comprises a protrusion protruding from the front side wall (opening at the front side wall (Detail A); Fig.3) and extending along the end region (region between the front (Detail A) and the back (Detail B) side walls) of the recess (Detail C) on the front side wall (Detail A), wherein said protrusion  is configured to prevent an inclination of the end section of the connector (spike member (42)) with respect 10to an axial direction of the end section when said end section is inserted in said end region of the recess (the protrusion is fully capable of preventing an inclination of the end of the containers (38 and 40) when the containers and the pointed end (43) of the spike member (42) are connected and inserted into the end region (Fig.7), since the protrusion holds the spike (42) in place).
Regarding Claim 26, Bellotti as modified discloses the removable unit according to claim 1, and further discloses characterized in 15that the body comprises a material or is formed out of a material, which material is one of: polypropylene (PP); acrylonitrile butadiene styrene (ABS); a mixture of polycarbonate (PC) and acrylonitrile butadiene styrene (ABS) (The housing 12 can be made of various materials and formed by various means. For example, it can be formed of molded plastic parts. Alternately, it can be formed of machined metal parts, or a combination of metal or plastic parts; column 3, lines 21-25).
Regarding Claim 55, Bellotti as modified discloses the removable unit according to claim 13, and further discloses wherein one of the latching members (58) is a latching nose (teeth of rack (58)) and the other latching member is a recess (gap between the teeth of the rack (58)).

Claims 1, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bellotti (4655753); in view of Anderson (US 8167847) (alternate interpretation).
Regarding Claim 1, Bellotti discloses a removable unit (housing (12) and third holder (54); Fig.2) for an apparatus (cover (28), shuttle (56), base (14), and legs (25); Fig.2) for connecting and disconnecting a tubular fitting (tubing (44); Fig.7) to a connector (containers (38 and 40), comprising: - a body (housing (12) and body of third holder (54); Fig.1) having: a first port (first holder (48); Fig.2) and a second port (second holder (50)), and a connector holder (third holder (54)) being disposed between said first and said second ports (the third holder (54) moves between the first (48) and second (50) holders as seen in Figs.4 and 5) and configured for accommodating insertion of the connector (Fig.7); wherein - said body (12) is configured to be connected to said apparatus (14 and 25) in a releasable fashion (the housing (12) is capable of being released from the apparatus (14 and 25)) such that the body (12) is arranged in a housing (cover (28)) of the apparatus (the housing (12) is enclosed by cover (28) as seen in Figs.4-5) (The cover 28 is now closed, enclosing the connectors 34, 36, and 42 within the confines of the housing 12; column 6, lines 23-24 and wherein the second port (50) forms a receptacle (the second port is a holder).
Bellotti does not appear to disclose an end cap arranged in the receptacle and the first port wherein the cap is configured to be fastened to the tubular fitting to reseal the tubular fitting after disconnecting the tubular fitting from the connector and the receptacle being closed by a peel-off seal attached to a circumferential face side of the second port to enclose the end cap in the receptacle on all sides. Bellotti does not also disclose a flexible strip (23b) is connected to the peel-off seal (23a), which strip (23b) comprises a free end section (23c) that forms a handle by means of which the peel-off seal (23a) can be peeled off the second port (20) wherein said handle (23c) is configured to be arranged such that it protrudes out of the housing (40) and allows manually peeling off the peel-off seal from outside the housing (40) by pulling on the handle (23c).
Anderson teaches it was known in the art to have a cap assembly (80; Fig.5) arranged in a chamber (64) (Fig.6) wherein the cap (80) is fully capable of being fastened to the tubbing (44) (since the cap has external ribs (120) that grip the receptacles (first (48) and second (50) holders) to be fastened to the tubbing) to reseal the tubing being disconnected from the containers (38 and 40) in Bellotti. The cap (80) has foil material/lid material (68) for closing all sides of the cap and the receptacle (when the cap is inserted into the receptacle when the tubbing is disconnected) (FIGS. 7 and 8 show the cap assembly 80 sealed with a foil material or lid stock material 68 which can be attached to the flange 70 by any suitable method such as by adhesives or by conductive or inductive heat sealing techniques; column 5, lines 34-37) (FIGS. 3 and 4 show one possible method for utilizing the cap assembly 80 by docking with the valve 39. FIG. 3 shows the lid stock 68 pealed away from the flange 70 and FIG. 4 shows docking the antiseptic cap to the valve 39; column 5, lines 42-45). Anderson teaches a flexible strip (see above) (the strip is flexible since the lid material is made of foil) and a handle free end section (see above) located on the foil material/lid material (68) (column 5, lines 42-45) wherein the handle (see above) allows manually peeling off the peel-off seal by pulling on the handle (FIGS. 3 and 4 show one possible method for utilizing the cap assembly 80 by docking with the valve 39. FIG. 3 shows the lid stock 68 pealed away from the flange 70 and FIG. 4 shows docking the antiseptic cap to the valve 39; column 5, lines 42-45). The handle (lid stock) and the cap (80) are fully capable of protruding outside the over by being modified to be attached to the holder (50 or 48) when the user disconnects/removes the spent bag (either 38 or 40) (column 6, lines 1-4) (the cover (28) is closed when the containers (38 and 40) are connected as seen in Figs.8-9), so the cap (80) and handle protrude outside the cover (28) when the cover is closed).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bellotti to incorporate the teaching of Anderson to have an end cap that seals the tubular fitting after being disconnected from the connector and a peel-off seal attached to the circumferential face side of the end cap in the receptacle on all sides in order to prevent and block contamination in the tubing when exposed to the antiseptic material inside the cap (column 5, lines 54-57) and a flexible strip with a free end section/handle on the peel-off seal wherein the handle can protrude out of the housing to allow manual peeling off the peel-off seal from outside the housing in order to have a better grip and facilitate peeling off the seal to prevent contamination.
Regarding Claim 9, Bellotti as modified discloses 15the removable unit according to claim 1, and  further discloses characterized in that 20the body (12 and 54 ) is configured to be connected to a movable carrier (shuttle (56)) of said apparatus (14 and 25) in a releasable fashion, wherein said carrier is movable with respect to the bottom of the housing of the apparatus so that the removable unit can be moved together with said carrier inside said housing (the housing (12), shuttle (56), and the third holder (54) are all separate components that can be released from one another as seen in Fig.2).
Regarding Claim 11, Bellotti as modified discloses the removable unit according to claim 9, and further discloses characterized in that two through-holes (pivot pin (66; Fig.3) and the pin where the end of the torsion spring (70b) holds the third holder (54) as seen in Fig.5) are formed in the body on the top side which are each configured to receive an associated pin (screw (68) and torsion spring end (70b) as seen in Fig.3) protruding from said carrier (shuttle (56) 30when the body is connected to the carrier (the screw (68) and the torsion spring (70) protrude from the shuttle (56) when the device (10) is ready to use).

Claims 1, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bellotti (4655753); in view of Anderson (US 8167847) (alternate interpretation).
Regarding Claim 1, Bellotti discloses a removable unit (housing (12), shuttle (56), and third holder (54); Fig.2) for an apparatus (cover (28), base (14), and legs (25); Fig.2) for connecting and disconnecting a tubular fitting (tubing (44); Fig.7) to a connector (containers (38 and 40), comprising: - a body (housing (12) and bodies of shuttle (56) and third holder (54); Fig.1) having: a first port (first holder (48); Fig.2) and a second port (second holder (50)), and a connector holder (third holder (54)) being disposed between said first and said second ports (the third holder (54) moves between the first (48) and second (50) holders as seen in Figs.4 and 5) and configured for accommodating insertion of the connector (Fig.7); wherein - said body (12) is configured to be connected to said apparatus (14 and 25) in a releasable fashion (the housing (12) is capable of being released from the apparatus (14 and 25)) such that the body (12) is arranged in a housing (cover (28)) of the apparatus (the housing (12) is enclosed by cover (28) as seen in Figs.4-5) (The cover 28 is now closed, enclosing the connectors 34, 36, and 42 within the confines of the housing 12; column 6, lines 23-24 and wherein the second port (50) forms a receptacle (the second port is a holder).
Bellotti does not appear to disclose an end cap arranged in the receptacle and the first port wherein the cap is configured to be fastened to the tubular fitting to reseal the tubular fitting after disconnecting the tubular fitting from the connector and the receptacle being closed by a peel-off seal attached to a circumferential face side of the second port to enclose the end cap in the receptacle on all sides. Bellotti does not also disclose a flexible strip (23b) is connected to the peel-off seal (23a), which strip (23b) comprises a free end section (23c) that forms a handle by means of which the peel-off seal (23a) can be peeled off the second port (20) wherein said handle (23c) is configured to be arranged such that it protrudes out of the housing (40) and allows manually peeling off the peel-off seal from outside the housing (40) by pulling on the handle (23c).
Anderson teaches it was known in the art to have a cap assembly (80; Fig.5) arranged in a chamber (64) (Fig.6) wherein the cap (80) is fully capable of being fastened to the tubbing (44) (since the cap has external ribs (120) that grip the receptacles (first (48) and second (50) holders) to be fastened to the tubbing) to reseal the tubing being disconnected from the containers (38 and 40) in Bellotti. The cap (80) has foil material/lid material (68) for closing all sides of the cap and the receptacle (when the cap is inserted into the receptacle when the tubbing is disconnected) (FIGS. 7 and 8 show the cap assembly 80 sealed with a foil material or lid stock material 68 which can be attached to the flange 70 by any suitable method such as by adhesives or by conductive or inductive heat sealing techniques; column 5, lines 34-37) (FIGS. 3 and 4 show one possible method for utilizing the cap assembly 80 by docking with the valve 39. FIG. 3 shows the lid stock 68 pealed away from the flange 70 and FIG. 4 shows docking the antiseptic cap to the valve 39; column 5, lines 42-45). Anderson teaches a flexible strip (see above) (the strip is flexible since the lid material is made of foil) and a handle free end section (see above) located on the foil material/lid material (68) (column 5, lines 42-45) wherein the handle (see above) allows manually peeling off the peel-off seal by pulling on the handle (FIGS. 3 and 4 show one possible method for utilizing the cap assembly 80 by docking with the valve 39. FIG. 3 shows the lid stock 68 pealed away from the flange 70 and FIG. 4 shows docking the antiseptic cap to the valve 39; column 5, lines 42-45). The handle (lid stock) and the cap (80) are fully capable of protruding outside the over by being modified to be attached to the holder (50 or 48) when the user disconnects/removes the spent bag (either 38 or 40) (column 6, lines 1-4) (the cover (28) is closed when the containers (38 and 40) are connected as seen in Figs.8-9), so the cap (80) and handle protrude outside the cover (28) when the cover is closed).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bellotti to incorporate the teaching of Anderson to have an end cap that seals the tubular fitting after being disconnected from the connector and a peel-off seal attached to the circumferential face side of the end cap in the receptacle on all sides in order to prevent and block contamination in the tubing when exposed to the antiseptic material inside the cap (column 5, lines 54-57) and a flexible strip with a free end section/handle on the peel-off seal wherein the handle can protrude out of the housing to allow manual peeling off the peel-off seal from outside the housing in order to have a better grip and facilitate peeling off the seal to prevent contamination.
Regarding Claim 10, Bellotti as modified discloses the removable unit according to claim 1, and further discloses characterized in that the body comprises a top side (the top side of the of side wall (16)).
Regarding Claim 12, Bellotti as modified discloses the removable unit according to claim 10, and further discloses characterized in that the top side (top side of side wall (16)) comprises a through-hole (opening in the first (48) and second (50) holders) which indicates the position of a frangible inline seal (diaphragm (46)) of a first conduit (lumen inside ports (34 and 36) of the containers (38 and 40) as seen in Fig.7) of the connector (38 and 40).

Claims 10, 15-16, 18-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bellotti (4655753); in view of Anderson (US 8167847) (alternate interpretation).
Regarding Claim 10, Bellotti as modified discloses the removable unit according to claim 1, and further discloses characterized in that the body (body of the third holder (54)) comprises a top side (top side of the third holder (54)).
Regarding Claim 15, Bellotti as modified discloses the removable unit according to claim 10, and further discloses characterized in that the 15connector holder (54) comprises a  recess (Detail C; see above) for receiving the connector (the third holder (54) holds the spike member (42) that is inserted and connected to the ports (34 and 36) of the containers; Fig.7), which recess (Detail C) is arranged on the top side (top side of the third holder (54)) and extends from the front side wall (Detail A) to a back side wall (Detail B) of the body (body of the third holder (54)).
Regarding Claim 16, Bellotti as modified discloses the removable unit according to claim 15, and further discloses characterized in that the recess (Detail C) comprises an end region (the end region that the region between the front side wall (Detail A) and the back side wall (Detail B)) extending from the front side wall (Detail A), 20which end region branches out into a first (Detail E; see below) and a second region (Detail F; see below) that extend from said end region to the back side wall, respectively, wherein said recess (Detail C) is configured to receive a connector (the third holder (54) holds the spike member (42) that is inserted and connected to the ports (34 and 36) of the containers; Fig.7), which connector (38 and 40) comprises - at least one conduit (lumen inside ports (34 and 36) of the containers (38 and 40)) , which is connected to an end section of 25the connector (42) (the lumens inside the ports (34 and 36) are connected to pointed end (43) of the spike member (42) as seen in Fig.7), via which end section the connector (42) is configured to be connected to said tubular fitting (Fig.7), wherein the end region is configured to receive said end section of the connector (the end region (between Detail A and Detail B) on the third holder (54) receives the spike member (42) as seen in Fig.7), and wherein the second region (Detail F) is configured to receive said at least one conduit (the second region (Detail F) is fully capable of receiving a port (34 or 34) when connected to the spike member (42)), or  30- a first conduit and a second conduit, wherein the two conduits branch off from an end section of the connector, via which end section the connector is configured to be connected 38WO 2017/037144PCT/EP2016/070559 to said tubular fitting, wherein the end region is configured to receive said end section of the connector, and wherein the first region is configured to receive the first conduit, and wherein the second region is configured to receive the second conduit.

    PNG
    media_image3.png
    565
    595
    media_image3.png
    Greyscale









Regarding Claim 18, Bellotti as modified discloses the removable unit according to claims 10, and further discloses characterized in that the body comprises two holding members (Detail G; see above) arranged on the top side (top side of the third holder (54)) of the body (body of the third holder (54)), wherein each holding member (Detail G) is arranged on a 15side wall of the end region of the recess (Detail C) for holding the end section of the connector (42) in the end region of the recess when said end section is arranged in said end region of the recess (the two holding members (Detail G) are located on opposite side walls of the region between the front (Detail A) and back (Detail B) side walls wherein the two holding members (Detail G) hold the spike member (42) as seen in Fig.7), wherein the side walls oppose one another (Fig.2), and wherein each holding member (Detail G) each comprise a free end (ends of the two holding members (Detail G) where spike (42) is not inserted), wherein the respective free end protrudes past the respective side wall (Detail H; see above) of the end region of the recess (Detail C) (Figs.3 and 7).
Regarding Claim 19, Bellotti as modified discloses the removable unit according to claim 16, and further discloses characterized in that the body (body of the third holder (54)) comprises two holding means (Detail G; see above), wherein each of said holding means (Detail G) forms a tooth structure (the holding means (Detail G) have a tooth structure as seen in Fig.1), and wherein the respective holding means (Detail G) protrudes from an associated sidewall (Detail H; see above) of the end region of the recess (Detail C), wherein said two sidewalls face each other (there are two opposite sidewalls (Detail H) on the body of the third holder (54)), and wherein said tooth structures are 25configured to prevent a movement of the end section of the connector in an axial direction (the axial direction is the dotted line ; see above) when said end section of the connector is arranged in said end region of the recess (Detail C) and a force pulls said end section in said axial direction (the holding means (Detail G) holds the spike member (42) in the axial direction (dotted line)).
Regarding Claim 20, Bellotti as modified discloses the removable unit according to claim 16, and further discloses characterized in that the body comprises a holding member (Detail I; see above) comprising a curved edge (the holding members (Detail I) has curved edges as seen in Fig.3) arranged in the first region (is the back region, away from the front side wall (Detail A)) of the recess (Detail C) is configured to encompass the first conduit (the lumen inside the ports that engages with spike end (43) of the spike member (42) of tubing (44) is encompassed by the first region as seen in Fig.7) of the39WO 2017/037144PCT/EP2016/070559 connector when said first conduit is arranged in the first region of the recess (Fig.7), and/or wherein the body comprises a holding means comprising a curved edge arranged in the second region of the recess configured to tightly encompass the second conduit or said at least one conduit5 of the connector when said second conduit or said at least one conduit is arranged in the second region of the recess.
Bellotti does not explicitly disclose that the holding members tightly encompass the first conduit of the connector when the conduit is arranged in the first region of the recess.
However, it would have been obvious to one ordinary skill in the art at the time the invention was made to modify the holding member, since the changes of the holding member involves only routine skill in the art. The motivation for having a tighter holding member would be to have a more secured grip between the connector and the holding members.
Regarding Claim 22, Bellotti as modified discloses the removable unit according to claim 16, and further discloses characterized in that the body comprises a 25first and a second latching nose at the first region of the recess, wherein the respective latching nose is configured to engage an associated actuating member of the apparatus so as to hold the respective actuating member in a pressed position, and/or wherein the body (body of shuttle (56)) comprises a third latching nose (pin (74)) at the second 30region of the recess (the region at the backward of the recess (Detail C)), wherein said third latching nose (74) is configured to engage an associated actuating member (leaf spring (72)) of the apparatus so as to hold said actuating member in a pressed position (Figs.4-5).

Claims 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bellotti (4655753); in view of Anderson (US 8167847) (alternate interpretation).
Regarding Claim 14, Bellotti as modified discloses the removable unit according to claim 1, and further discloses characterized in that the body comprises a front side wall (side wall (16)) and an opposing back side wall (side wall (18)).
Regarding Claim 21, Bellotti as modified discloses the removable unit according to claim 14, and further discloses characterized in that the body comprises a holding member (Detail J; see below) comprising a curved edge (the holding members (Detail J) has curved edges as seen in Fig.3) arranged in the first region of the recess (recess of the holding members (Detail J)) at the back side wall (18)10 is configured to encompass the first conduit of the connector (the lumen inside the ports that engages with the spike end (43) of the spike member (42) of tubing (44) that is encompassed by the holding member (Detail J) when the port (36) is connected to the spike member (42)) when said first conduit is arranged in the first region of the recess (Fig.7), wherein said holding member (Detail J) comprises a slot into which the first conduit can be pushed so that the first conduit is blocked (the lumen inside ports (36 and 34) that engages with the spike member (42) of the tubing (44) can be pushed from the holding members (Detail I) that will cut fluid flow from the tubing (44), since it will be disconnected from the solution containers (38 and 40)), and/or wherein the body comprises a holding member comprising a curved edge 15arranged in the second region of the recess at the back side wall configured to tightly encompass the second conduit or said at least one conduit of the connector when said second conduit or said at least one conduit is arranged in the second region of the recess, and wherein said holding member comprises a slot 20into which the second conduit or said at least one conduit can be pushed so that the second conduit or said at least one conduit is blocked.
Bellotti does not explicitly disclose that the holding members tightly encompass the first conduit of the connector when the conduit is arranged in the first region of the recess.
However, it would have been obvious to one ordinary skill in the art at the time the invention was made to modify the holding member, since the changes of the holding member involves only routine skill in the art. The motivation for having a tighter holding member would be to have a more secured grip between the connector and the holding members.

    PNG
    media_image4.png
    260
    389
    media_image4.png
    Greyscale





Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bellotti (4655753); in view of Anderson (US 8167847) and Zanini (US 2015/0297814).
Regarding Claim 23, Bellotti as modified discloses all of the limitations claim 14 above.
Bellotti does not appear to disclose a drip pan that protrudes from the front side wall of the body below the end region of the recess and the first port to receive spilled fluid with detents to receive the spilled fluid.
Zanini teaches it was known in the art to have a leak detector (11; Fig.3) composed of collector (120) wherein the leak detector (11) is located on the housing under on-line port (13) to detect any leakage from the on-line port (13).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bellotti to incorporate the teaching of Zanini to provide a drip pan on the front side of the body and under the first port in order to detect leakage to prevent fluid loss (the leak detector (11) is modified to be located on the side wall (16) under the first (48) and second (50) ports, the leak detector will be modified to be located below all the components inside the removable unit (16, 18, 20, 22, 56, and 54).
Regarding Claim 24, Bellotti as modified discloses all of the limitations claim 23 above.
Bellotti does not appear to disclose a drip pan with a centering means for receiving a guiding pin of the apparatus.
Zanini teaches it was known in the art to have a leak detector (11) connected to the hemodialysis therapy unit (100; Fig2) via recess (Detail M; see below) and a guiding pin (Detail N; see below).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bellotti to incorporate the teaching of Zanini to provide a dip pan connected to the apparatus with a guiding pin and a recess in order to prevent leakage.

    PNG
    media_image5.png
    367
    533
    media_image5.png
    Greyscale








Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Bellotti (4655753); in view Anderson (US 8167847) and Childers (US 2009/0012448).
Regarding Claim 25, Bellotti as modified discloses all the limitations claim 1 above.
Bellotti does not appear to disclose the body comprises a material with a shore hardness in the range of 60A to 100A.
Childers teaches it was known in the art to have tube cap (44; Fig.4A) and tubing (43) made of silicone with (The tubing 43 and membrane port 45a may be made from PVC, and the tube cap 44 is preferably a relatively soft material, both the tubing and the tube cap steam are preferably steam sterilizable and steam permeable materials. Very soft silicone, with a shore A durometer reading of about 35 is preferred, although other materials, with a durometer from 50-100 may also be used; parag. [0057], lines 1-3). The tubing and caps are components inside the body, the body comprises the tubing and cap with a durometer from 50-100. The range 60-100 A is within the range 50-100.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bellotti to incorporate the teaching of Childers to have a body comprises a material with a shore hardness of 60-100 A in order for the components to be sterilized.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625. The examiner can normally be reached Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.I./Examiner, Art Unit 3783
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783